internal_revenue_service number release date index number --------------------------------------------- -------------- ----------------------------------------------- -------------------------------- x -------------- ----------------------- ------------- department of the treasury washington dc person to contact ----------------------------------------- telephone number --------------------- refer reply to cc psi b01 - plr-105656-04 date date ------------------- state a date dear ---------------- correspondence written on behalf of x requesting a ruling under sec_301_9100-3 of the procedure and administration regulations that x be granted an extension of time to elect to be treated as an association_taxable_as_a_corporation under sec_301 c facts this letter responds to a letter dated date and subsequent according to the information submitted x a state a limited_liability_company was formed on date x desires to be treated as an association_taxable_as_a_corporation for federal tax purposes as of date due to inadvertence x failed to file a timely election form_8832 entity classification election effective date law and analysis sec_301_7701-3 provides in part that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in this section an eligible_entity with more than one owner can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership plr-105656-04 sec_301_7701-3 provides in part that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 with the service_center designated on the form sec_301_7701-3 provides in part that an election made under sec_301_7701-3 will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the effective date specified on form_8832 can not be more than days prior to the date on which the election is filed and can not be more than months after the date on which the election is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic_extension of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusions based solely on the facts submitted and the representations made we conclude that x has satisfied the requirements of sec_301_9100-3 as a result x is granted an extension of time of sixty days from the date of this letter to file a properly executed form_8832 with the appropriate service_center electing to be treated as an association effective date that purpose concerning the federal tax consequences of the facts described above under any other provision of the code a copy of this letter should be attached to the election a copy is enclosed for except as specifically set forth above no opinion is expressed or implied plr-105656-04 of the internal_revenue_code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer who requested it sec_6110 pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
